Appeal Dismissed and Memorandum Opinion filed July 23, 2019.




                                              In The

                          Fourteenth Court of Appeals

                                     NO. 14-19-00260-CV

                               FELICIA DUNGY, Appellant
                                                 V.
                                    AVALON LP, Appellee

                   On Appeal from County Civil Court at Law No. 1
                                Harris County, Texas
                          Trial Court Cause No. 1124105

                                MEMORANDUM OPINION

       This is an appeal from a final judgment signed March 18, 2019. Appellant’s
brief was due June 6, 2019. No brief or motion for extension of time to file the brief
was filed.

       On June 11, 2019, the court ordered appellant to file a brief by July 6, 2019.1


       1
           July 6, 2019 was a Saturday. The order should have directed the brief to be filed by July
8, 2019.
We cautioned that if appellant failed to comply with our order, we would dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b). No brief or motion
for extension of time to file the brief has been filed.

      Therefore, the appeal is DISMISSED.



                                    PER CURIAM



Panel consists of Justices Christopher, Bourliot, and Zimmerer




                                           2